


EXECUTION VERSION

ZAIS FINANCIAL PARTNERS, L.P.
ZAIS FINANCIAL CORP.

8.0% Exchangeable Senior Notes due 2016


Registration Rights Agreement

November 25, 2013

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629
          As the Initial Purchaser

Ladies and Gentlemen:

          ZAIS Financial Partners, L.P., a Delaware limited partnership (the
“Company”), proposes to issue and sell to Credit Suisse Securities (USA) LLC
(the “Initial Purchaser”) upon the terms set forth in the Purchase Agreement (as
defined herein) the Company’s 8.0% Exchangeable Senior Notes due 2016 (the
“Notes”), exchangeable into common stock, par value $0.0001 per share (“ZFC
Common Stock”) of ZAIS Financial Corp., a Maryland corporation (“ZAIS Financial
Corp.”). As an inducement to the Initial Purchaser to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the Initial
Purchaser thereunder, the Company and ZAIS Financial Corp. agree with the
Initial Purchaser for the benefit of Holders (as defined herein) from time to
time of the Registrable Securities (as defined herein) as follows:

          1. Definitions.

          (a) Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Purchase Agreement. As used in this Agreement,
the following defined terms shall have the following meanings:

          “Act” or “Securities Act” means the United States Securities Act of
1933, as amended.

          “Affiliate” of any specified person means any other person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such specified person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

          “Automatic Shelf Registration Statement” shall mean a Shelf
Registration Statement which shall become effective upon filing thereof pursuant
to General Instruction I.D of Form S-3.

--------------------------------------------------------------------------------




          “Closing Date” has the meaning set forth in the Purchase Agreement.

          “Commission” means the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Exchange
Act or the Securities Act, whichever is the relevant statute for the particular
purpose.

          “DTC” means The Depository Trust Company.

          “Effective Failure” has the meaning assigned thereto in Section 7(b)
hereof.

          “Effectiveness Period” has the meaning assigned thereto in Section
2(b)(i) hereof.

          “Effective Time” means the time at which the Commission declares the
Shelf Registration Statement effective or at which the Shelf Registration
Statement otherwise becomes effective or, in the case of designation of an
Automatic Shelf Registration Statement as the Shelf Registration Statement, the
date a Prospectus is first made available for use thereunder by the Holders.

          “Electing Holder” has the meaning assigned thereto in Section
3(a)(iii) hereof.

          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

          “Filing Default” has the meaning assigned thereto in Section 7(a)
hereof.

          “FINRA Rules” means the Conduct Rules of the Financial Industry
Regulatory Authority, Inc., as amended from time to time.

          “Holder” means any person that is the record owner of Registrable
Securities (and includes any person that has a beneficial interest in any
Registrable Security in book-entry form).

          “Indenture” means the Indenture, dated as of November 25, 2013, by and
among the Company, ZAIS Financial Corp. and the Trustee, as amended and
supplemented from time to time in accordance with its terms.

          “Liquidated Damages” has the meaning assigned thereto in Section 7
hereof.

          “Managing Underwriters” means the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering,
if any, conducted pursuant to Section 6 hereof.

          “Notice and Questionnaire” means a Notice of Registration Statement
and Selling Securityholder Questionnaire substantially in the form of Appendix A
hereto.

          The term “person” means an individual, partnership, corporation, trust
or unincorporated organization, or a government or agency or political
subdivision thereof.

          “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or 430B under the Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by ZAIS Financial Corp. under the Exchange Act and
incorporated by reference therein and, to the extent applicable and permitted in
connection with any transaction, any “issuer free writing prospectus,” as such
term is defined in Rule 433 under the Securities Act.

--------------------------------------------------------------------------------




         “Purchase Agreement” means the purchase agreement, dated as of November
19, 2013, among the Initial Purchaser, the Company, ZAIS Financial Corp. and
ZAIS REIT Management, LLC relating to the Notes.

         “Registrable Securities” means all shares of ZFC Common Stock issuable
upon exchange, repurchase or redemption of the Notes; provided, however, that a
security ceases to be a Registrable Security when it is no longer a Restricted
Security.

         “Registration Default” has the meaning assigned thereto in Section 7
hereof.

         “Restricted Security” means any share of ZFC Common Stock issuable upon
exchange of the Notes except any such share of ZFC Common Stock which (i) has
been effectively registered under the Securities Act and sold in a manner
contemplated by the Shelf Registration Statement, (ii) has been transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or are transferable pursuant to Rule 144 (or any successor provision
thereto), or (iii) has otherwise been transferred and a new share of ZFC Common
Stock not subject to transfer restrictions under the Securities Act has been
delivered by or on behalf of ZAIS Financial Corp. in accordance with the
Indenture.

         “Rule 415” means Rule 415 promulgated pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

         “Rules and Regulations” means the published rules and regulations of
the Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

         “Shelf Registration” means a registration effected pursuant to Section
2 hereof.

         “Shelf Registration Statement” means a “shelf” registration statement
filed under the Securities Act on Form S-3 or, if not then available to ZAIS
Financial Corp., on another appropriate form, of ZAIS Financial Corp. pursuant
to the provisions of Section 2 of this Agreement, providing for the registration
of, and the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities pursuant to Rule 415 and/or any similar rule that may be
adopted by the Commission, filed by ZAIS Financial Corp. pursuant to the
provisions of Section 2 of this Agreement, including the Prospectus contained
therein, any amendments and supplements to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

         “Suspension Period” has the meaning assigned thereto in Section 2(d)
hereof.

         “Trustee” shall have the meaning set forth in the Indenture.

         The term “underwriter” means any underwriter of Registrable Securities
in connection with an offering thereof under a Shelf Registration Statement.

--------------------------------------------------------------------------------




          “ZFC Common Stock” means ZAIS Financial Corp.’s common stock, par
value $0.0001 per share.

          Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Notes, ZFC Common Stock shall be treated as representing
the principal amount of Notes that was surrendered for conversion or exchange in
order to receive such number of shares of ZFC Common Stock.

          2. Shelf Registration.

          (a) ZAIS Financial Corp. shall, no later than 120 calendar days
following the Closing Date, (1) file with the Commission a Shelf Registration
Statement relating to the offer and sale of the Registrable Securities by the
Holders from time to time in accordance with the methods of distribution elected
by such Holders and set forth in such Shelf Registration Statement and, if the
Shelf Registration Statement is not an Automatic Shelf Registration Statement,
ZAIS Financial Corp. thereafter shall use its commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective under the Act
no later than 180 calendar days following the Closing Date or (2) solely at its
option, in lieu of filing a shelf registration statement and causing such
registration statement to be declared effective as described in clause (i)
above, designate, no later than 120 calendar days following the Closing Date, by
means of an Officers’ Certificate (as defined in the Indenture), an effective
Automatic Shelf Registration Statement as a Shelf Registration Statement able to
be used for resales of the Registrable Securities. In the event that ZAIS
Financial Corp. exercises this option (which it is not obligated to do), it
shall be obligated to use its commercially reasonable efforts to prepare and
file a supplement to the Prospectus, if necessary, to cover resales of the
Registrable Securities by the Holders no later than 180 calendar days following
the Closing Date.

          (b) ZAIS Financial Corp. shall use its commercially reasonable
efforts:

          (i) to keep the Shelf Registration Statement continuously effective
under the Act in order to permit the Prospectus forming a part thereof to be
usable by Holders for a period expiring on the earlier of (1) the sale of all
Registrable Securities registered under the Shelf Registration Statement and (2)
one year after the last date that Notes have been exchanged for shares of ZFC
Common Stock (such period being referred to herein as the “Effectiveness
Period”);

          (ii) after the Effective Time of the Shelf Registration Statement,
promptly upon the request of any Electing Holder of Registrable Securities, to
take any action reasonably necessary to enable such Electing Holder to use the
Prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify such Electing
Holder as a selling securityholder in the Shelf Registration Statement; and

          (iii) if at any time the Notes, pursuant to Article 15.05(g) of the
Indenture, are exchangeable into securities other than ZFC Common Stock, to
cause, or to cause any successor under the Indenture to cause such securities to
be included in the Shelf Registration Statement or a replacement shelf
registration statement no later than the date on which the Notes may then be
exchangeable or convertible into such securities.

          (c) ZAIS Financial Corp. shall be deemed not to have used its
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if ZAIS Financial Corp. voluntarily takes
any action that would result in Holders of Registrable Securities covered
thereby not being able to offer and sell any of such Registrable Securities
during that period, unless (i) ZAIS Financial Corp.'s action is required by
applicable law, or (ii) if the CEO or CFO of ZAIS Financial Corp. shall have
determined in good faith that under circumstances related to acquisition or
divestiture of assets, pending corporate developments, public filings with the
Commission, or other similar events, it is in the best interests of ZAIS
Financial Corp. to suspend the use of the Prospectus.

--------------------------------------------------------------------------------




          (d) ZAIS Financial Corp. may suspend the use of the Prospectus for a
period not to exceed 30 days in any 90-day period or an aggregate of 90 days in
any 360-day period (each a “Suspension Period”) for the reasons set forth in
2(c) above if, prior to suspending such use, ZAIS Financial Corp. provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension; provided, however, that
in the event of any such suspension, the Effectiveness Period shall be extended
by the number of days equal to the suspension period.

          3. Registration Procedures. In connection with the Shelf Registration
Statement, the following provisions shall apply:

          (a)

          (i) Not less than 30 calendar days prior to the Effective Time of the
Shelf Registration Statement, ZAIS Financial Corp. shall furnish the Notice and
Questionnaire to the Trustee for delivery to the Holders. No Holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the Effective Time, and no Holder shall be entitled to use the
Prospectus forming a part thereof for resales of Registrable Securities at any
time, unless such Holder has returned a completed and signed Notice and
Questionnaire to ZAIS Financial Corp. by the deadline for response set forth
therein determined by ZAIS Financial Corp. in its reasonable discretion;
provided, however, Holders of Registrable Securities shall have at least 14
calendar days from the date on which the Notice and Questionnaire is first
mailed to such Holders to return a completed and signed Notice and Questionnaire
to ZAIS Financial Corp.

          (ii) After the Effective Time of the Shelf Registration Statement,
ZAIS Financial Corp. shall, upon the request of any Holder of Registrable
Securities that is not then an Electing Holder, promptly send a Notice and
Questionnaire to such Holder. ZAIS Financial Corp. shall not be required to take
any action to name such Holder as a selling securityholder in the Shelf
Registration Statement or to enable such Holder to use the Prospectus forming a
part thereof for resales of Registrable Securities until such Holder has
returned a completed and signed Notice and Questionnaire to ZAIS Financial Corp.
If a Notice and Questionnaire is delivered to ZAIS Financial Corp. during a
Suspension Period, ZAIS Financial Corp. shall not be obligated to take actions
to name the Holder delivering such Notice and Questionnaire as a selling
security holder in the Shelf Registration Statement until the termination of
such Suspension Period.

          (iii) The term “Electing Holder” shall mean any Holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
ZAIS Financial Corp. in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

          (b) ZAIS Financial Corp. shall furnish to each Electing Holder a draft
of any disclosure about such Electing Holder (the "Holder's Information") to be
included in the Shelf Registration Statement or any amendment thereto pursuant
to Item 507 of Regulation S-K of the Securities Act prior to the inclusion of
such Holder's Information in the Shelf Registration Statement or any amendment
thereto, and any such Electing Holder may provide comments to such Holder's
Information, and ZAIS Financial Corp. shall use its commercially reasonable
efforts to reflect any such Electing Holder's comments to such Holder's
Information in such Shelf Registration Statement or amendment thereto, provided
that all such comments to the Holder's Information must be delivered to ZAIS
Financial Corp. no more than two business days after ZAIS Financial Corp. sends
draft Holder's Information to an Electing Holder for review and comment.

--------------------------------------------------------------------------------




          (c) ZAIS Financial Corp. shall promptly take such action as may be
necessary so that (i) each of the Shelf Registration Statement and any amendment
thereto and the Prospectus forming a part thereof and any amendment or
supplement thereto (and each report or other document incorporated therein by
reference in each case) complies in all material respects with the Securities
Act and the Exchange Act and the Rules and Regulations, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) each of the Prospectus forming a part of the
Shelf Registration Statement, and any amendment or supplement to such
Prospectus, does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

          (d) ZAIS Financial Corp. shall promptly advise the Trustee, and shall
confirm such advice in writing if so requested by the Trustee:

          (i) when a Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

          (ii) after its effectiveness, of any request by the Commission for
amendments or supplements to the Shelf Registration Statement or the Prospectus
included therein or for additional information;

          (iii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for either such purpose;

          (iv) of the receipt by ZAIS Financial Corp. of any notification with
respect to the suspension of the qualification of the securities included in the
Shelf Registration Statement for sale in any jurisdiction or the initiation of
any proceeding for such purpose; and

          (v) of the happening of any event or the existence of any state of
facts that requires the making of any changes in the Shelf Registration
Statement or the Prospectus included therein so that, as of such date, such
Shelf Registration Statement and Prospectus do not contain an untrue statement
of a material fact and do not omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to such Holders
to suspend the use of the Prospectus until the requisite changes have been made,
which notice need not specify the nature of the event giving rise to such
suspension).

          (e) ZAIS Financial Corp. shall use its commercially reasonable efforts
to prevent the issuance, and if issued to obtain the withdrawal as soon as
practicable, of any order suspending the effectiveness of the Shelf Registration
Statement that would prevent its use.

          (f) ZAIS Financial Corp. consents (except during a Suspension Period
or during the continuance of any event described in Section 3(d)(v) above) to
the use of the Prospectus and any amendment or supplement thereto by each of the
Electing Holders in connection with the offering and sale of the Registrable
Securities covered by the Prospectus and any amendment or supplement thereto
during the Effectiveness Period.

--------------------------------------------------------------------------------




          (g) Prior to any offering of Registrable Securities pursuant to the
Shelf Registration Statement, ZAIS Financial Corp. shall (i) register or qualify
such Registrable Securities for offer and sale under the securities or “blue
sky” laws of such jurisdictions within the United States to the extent
reasonably requested by any Electing Holder and to the extent required by law,
(ii) keep, to the extent required by law, such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers
and sales in such jurisdictions for so long as may be necessary to enable any
Electing Holder or underwriter, if any, to complete its distribution of
Registrable Securities pursuant to the Shelf Registration Statement, and (iii)
take any and all other actions necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities; provided, however, that in
no event shall ZAIS Financial Corp. be obligated to (A) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to so qualify but for this Section 3(g) or (B) file any
general consent to service of process in any jurisdiction where it is not as of
the date hereof so subject.

          (h) Unless any Registrable Securities shall be in book-entry only
form, ZAIS Financial Corp. shall cooperate with the Electing Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to the Shelf Registration Statement,
which certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, as may reasonably be required, and
which certificates shall be free of any restrictive legends (other than certain
REIT related legends) and in such permitted denominations and registered in such
names as Electing Holders may reasonably request in connection with the sale of
Registrable Securities pursuant to the Shelf Registration Statement.

          (i) Upon the occurrence of any fact or event contemplated by paragraph
3(d)(v) above, ZAIS Financial Corp. shall promptly prepare a post-effective
amendment to any Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document with the Commission
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. If ZAIS Financial Corp. notifies the Trustee of the
occurrence of any fact or event contemplated by paragraph 3(d)(v) above, the
Electing Holder shall suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made.

          (j) ZAIS Financial Corp. shall use its commercially reasonable efforts
to comply with all applicable Rules and Regulations in all material respects,
and to make generally available to its securityholders as soon as practicable,
but in any event not later than eighteen months after (i) the effective date (as
defined in Rule 158(c) under the Securities Act) of the Shelf Registration
Statement, and (ii) the effective date of each post-effective amendment to the
Shelf Registration Statement, an earning statement of ZAIS Financial Corp. and
its subsidiaries complying with Section 11(a) of the Securities Act and the
rules and regulations of the Commission thereunder (including, at the option of
ZAIS Financial Corp., Rule 158).

          (k) In the event of an underwritten offering conducted pursuant to
Section 6 hereof, ZAIS Financial Corp. shall, if requested, promptly include or
incorporate in a Prospectus supplement or post-effective amendment to the Shelf
Registration Statement such information as the Managing Underwriters reasonably
agree should be included therein and to which ZAIS Financial Corp. does not
reasonably object and shall make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after it is
notified of the matters to be included or incorporated in such Prospectus
supplement or post-effective amendment.

--------------------------------------------------------------------------------




          (l) ZAIS Financial Corp. shall enter into such customary agreements
(including an underwriting agreement in customary form in the event of an
underwritten offering conducted pursuant to Section 6 hereof) and take all other
appropriate action in order to expedite and facilitate the registration and
disposition of the Registrable Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain customary
indemnification provisions reasonably acceptable to ZAIS Financial Corp.
covering all parties to be indemnified pursuant to Section 5 hereof.

          (m) ZAIS Financial Corp. shall:

          (i) (A) make reasonably available for inspection by the Electing
Holders, any underwriter participating in any disposition pursuant to the Shelf
Registration Statement, and any attorney, accountant or other agent retained by
such Electing Holders or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of ZAIS Financial Corp.
and its subsidiaries, and (B) cause ZAIS Financial Corp.’s officers, directors
and employees to supply all information reasonably requested by such Electing
Holders or any such underwriter, attorney, accountant or agent in connection
with the Shelf Registration Statement, in each case, as is customary for similar
due diligence examinations; provided, however, that all records, information and
documents provided by ZAIS Financial Corp., pursuant to this section shall be
kept confidential by such Electing Holders and any such underwriter, attorney,
accountant or agent, unless such disclosure is made in connection with a court
proceeding or required by law, or such records, information or documents become
available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided further that, if the
foregoing inspection and information gathering would otherwise disrupt ZAIS
Financial Corp.’s conduct of its business, such inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
the Electing Holders and the other parties entitled thereto by one counsel
designated by and on behalf of the Electing Holders and other parties;

          (ii) in connection with any underwritten offering conducted pursuant
to Section 6 hereof, make such representations and warranties to the Electing
Holders participating in such underwritten offering and to the Managing
Underwriters, in form, substance and scope as are customarily made by ZAIS
Financial Corp. to underwriters in primary underwritten offerings of equity
securities, provided, that in no event shall the representations and warranties
be broader than those set forth in the Purchase Agreement, other than
appropriate changes to reflect changed circumstances or changed legal
requirements;

          (iii) in connection with any underwritten offering conducted pursuant
to Section 6 hereof, obtain opinions of counsel to ZAIS Financial Corp. (which
counsel and opinions (in form, scope and substance) shall be consistent with the
opinions of counsel of ZAIS Financial Corp. delivered in underwritten public
offerings and be reasonably satisfactory to the Managing Underwriters) addressed
to each Electing Holder participating in such underwritten offering and the
underwriters, covering such matters as are customarily covered in opinions
requested in primary underwritten offerings of equity and exchangeable or
convertible debt securities and such other matters as may be reasonably
requested by such Electing Holders and underwriters (it being agreed that the
matters to be covered by such opinions shall include, without limitation, as of
the date of the opinion and as of the Effective Time of the Shelf Registration
Statement or most recent post-effective amendment thereto, as the case may be,
the absence from the Shelf Registration Statement and the Prospectus, including,
without limitation, the documents incorporated by reference therein, of an
untrue statement of a material fact or the omission of a material fact required
to be stated therein (in the case of the Prospectus, in light of the
circumstances in which they were made) or necessary to make the statements
therein not misleading);

--------------------------------------------------------------------------------




          (iv) in connection with any underwritten offering conducted pursuant
to Section 6 hereof, obtain “cold comfort” letters and updates thereof from the
independent public accountants of ZAIS Financial Corp. (and, if necessary, from
the independent public accountants of any subsidiary of ZAIS Financial Corp. or
of any business acquired by ZAIS Financial Corp. for which financial statements
and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each Electing Holder participating in such
underwritten offering (if such Electing Holder has provided such letter,
representations or documentation, if any, required for such cold comfort letter
to be so addressed) and the underwriters, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings;

          (v) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, deliver such documents and certificates as may be reasonably
requested by any Electing Holders participating in such underwritten offering
and the Managing Underwriters, if any, including, without limitation,
certificates to evidence compliance with Section 3(h) hereof and with any
conditions contained in the underwriting agreement or other agreements entered
into by ZAIS Financial Corp.; provided that in no event shall the Company, ZAIS
Financial Corp. nor any of its officers and directors be required to enter into
any agreements not to offer or sell ZFC Common Stock or other securities (i.e.,
“lock-up letters”).

          (n) ZAIS Financial Corp. will use its commercially reasonable efforts
to cause the ZFC Common Stock issuable upon exchange of the Notes to be listed
on the New York Stock Exchange or other stock exchange or trading system on
which the ZFC Common Stock primarily trades on or prior to the Effective Time of
the Shelf Registration Statement.

          (o) ZAIS Financial Corp. shall use its commercially reasonable efforts
to take all other steps necessary to effect the registration, offering and sale
of the Registrable Securities covered by the Shelf Registration Statement
contemplated hereby.

          (p) Notwithstanding any provision of this Section 3 to the contrary,
ZAIS Financial Corp. shall not be required to amend or supplement the Shelf
Registration Statement during a Suspension Period. The Managing Underwriter(s),
if any, used in any underwritten offering, shall be reasonably acceptable to
ZAIS Financial Corp.

--------------------------------------------------------------------------------




          4. Registration Expenses. Except as otherwise provided in Section 3 or
6, ZAIS Financial Corp. shall bear all fees and expenses reasonably incurred in
connection with the performance of its obligations under Sections 2, 3 and 6
hereof and shall bear or reimburse the Electing Holders for the reasonable fees
and disbursements of a single counsel selected by a plurality of all Electing
Holders who own an aggregate of not less than 25% of the Registrable Securities
covered by the Shelf Registration Statement to act as counsel therefore in
connection therewith. Each Electing Holder shall pay all underwriting discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of such Electing Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

          5. Indemnification and Contribution.

          (a) Indemnification by ZAIS Financial Corp. Upon the registration of
the Registrable Securities pursuant to Section 2 hereof, ZAIS Financial Corp.
shall indemnify and hold harmless each Electing Holder and each underwriter,
selling agent or other securities professional, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each person who controls such Electing Holder, underwriter,
selling agent or other securities professional within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each such person being
sometimes referred to as an “Indemnified Person”) against any losses, claims,
damages or liabilities, joint or several, to which such Indemnified Person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act, any Prospectus
contained therein or furnished by ZAIS Financial Corp. to any Indemnified
Person, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state in the Shelf Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein not misleading or to state in a prospectus a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which such statements are made, not misleading,
and ZAIS Financial Corp. hereby agrees to reimburse such Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that ZAIS Financial Corp. shall not be liable to
any such Indemnified Person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such Shelf
Registration Statement or Prospectus, or amendment or supplement, in reliance
upon and in conformity with written information furnished to ZAIS Financial
Corp. by such Indemnified Person expressly for use therein.

          (b) Indemnification by the Electing Holders and any Agents and
Underwriters. Each Electing Holder agrees, as a consequence of the inclusion of
any of such Electing Holder’s Registrable Securities in such Shelf Registration
Statement, and each underwriter, selling agent or other securities professional,
if any, which facilitates the disposition of Registrable Securities shall agree,
as a consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to (i) indemnify and hold harmless the Company, ZAIS
Financial Corp. and the directors and officers of ZAIS Financial Corp. and each
person, if any, who controls ZAIS Financial Corp. within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities to which the Company, ZAIS Financial
Corp. or such other persons may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such Shelf Registration
Statement or Prospectus, or any amendment or supplement, or arise out of or are
based upon the omission or alleged omission to state in the Shelf Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein not misleading, or to state in a prospectus a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which such statements are made, not misleading in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to ZAIS Financial
Corp. by such Electing Holder, underwriter, selling agent or other securities
professional expressly for use therein, and (ii) reimburse ZAIS Financial Corp.
for any legal or other expenses reasonably incurred by ZAIS Financial Corp. in
connection with investigating or defending any such action or claim as such
expenses are incurred.

--------------------------------------------------------------------------------




          (c) Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 5, notify such
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under the indemnification
provisions of or contemplated by subsection (a) or (b) above. In case any such
action shall be brought against any indemnified party and it shall notify an
indemnifying party of the commencement thereof, such indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party, and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, such indemnifying party shall not be liable to such
indemnified party under this Section 5 for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party. No indemnifying party shall have any liability hereunder for
any settlement of any claim effective without the consent of the indemnifying
party, which consent will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.

          (d) Contribution. If the indemnification provided for in this Section
5 is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 5(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Electing Holders and any underwriters,
selling agents or other securities professionals in this Section 5(d) to
contribute shall be several in proportion to the percentage of principal amount
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.

--------------------------------------------------------------------------------




          (e) Notwithstanding any other provision of this Section 5, in no event
will any (i) Electing Holder be required to undertake liability to any person
under this Section 5 for any amounts in excess of the dollar amount of the
proceeds to be received by such Holder from the sale of such Holder’s
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Shelf Registration Statement under which
such Registrable Securities are to be registered under the Securities Act and
(ii) underwriter, selling agent or other securities professional be required to
undertake liability to any person hereunder for any amounts in excess of the
discount, commission or other compensation payable to such underwriter, selling
agent or other securities professional with respect to the Registrable
Securities underwritten by it and distributed to the public.

          (f) The obligations of ZAIS Financial Corp. under this Section 5 shall
be in addition to any liability which ZAIS Financial Corp. may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 5 shall be in addition to any liability which such Indemnified Person
may otherwise have to ZAIS Financial Corp. The remedies provided in this Section
5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.

          6. Underwritten Offering. Any Holder of Registrable Securities who
desires to do so may sell Registrable Securities (in whole or in part) in an
underwritten offering; provided that (i) notwithstanding any provision to the
contrary in this agreement, no underwritten offering is required to occur
without the consent of ZAIS Financial Corp., (ii) the Electing Holders of at
least 33-1/3% of the Registrable Securities then covered by the Shelf
Registration Statement shall request such an offering (and holding in the
aggregate an amount of Registrable Securities having a value based on the
closing price of the Registrable Securities on the New York Stock Exchange on
the date preceding the request for an underwritten offering of at least $25
million) and (iii) at least such amount of such Registrable Securities shall be
included in such offering; and provided further that ZAIS Financial Corp. shall
not be obligated to cooperate with more than one underwritten offering during
the Effectiveness Period. Upon receipt of such a request, and subject to ZAIS
Financial Corp.'s consent to pursue an underwritten offering, ZAIS Financial
Corp. shall provide all Holders of Registrable Securities written notice of the
request, which notice shall inform such Holders that they have the opportunity
to participate in the offering. In any such underwritten offering, the
investment banker or bankers and manager or managers that will administer the
offering will be selected by ZAIS Financial Corp, and the underwriting
arrangements with respect thereto (including the size of the offering) will be
approved by, the holders of a majority of the Registrable Securities to be
included in such offering; provided, however, that such underwriting
arrangements must be reasonably satisfactory to ZAIS Financial Corp. No Holder
may participate in any underwritten offering contemplated hereby unless (a) such
Holder agrees to sell such Holder’s Registrable Securities to be included in the
underwritten offering in accordance with any approved underwriting arrangements,
(b) such Holder completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents required under the terms of such approved underwriting arrangements,
and (c) if such Holder is not then an Electing Holder, such Holder returns a
completed and signed Notice and Questionnaire to ZAIS Financial Corp. in
accordance with Section 3(a)(ii) hereof within a reasonable amount of time
before such underwritten offering. The Holders participating in any underwritten
offering shall be responsible for any underwriting discounts and commissions and
fees and, subject to Section 4 hereof, expenses of their own counsel. ZAIS
Financial Corp. shall pay all expenses customarily borne by issuers in an
underwritten offering, including but not limited to filing fees, the fees and
disbursements of its counsel and independent public accountants and any printing
expenses incurred in connection with such underwritten offering. Notwithstanding
the foregoing or the provisions of Section 3(k) hereof, and subject to ZAIS
Financial Corp.'s consent to pursue an underwritten offering, upon receipt of a
request from the Managing Underwriter or a representative of holders of a
majority of the Registrable Securities to be included in an underwritten
offering to prepare and file an amendment or supplement to the Shelf
Registration Statement and Prospectus in connection with an underwritten
offering, ZAIS Financial Corp. may delay the filing of any such amendment or
supplement for up to 90 days if the Board of Directors or the CEO or CFO of ZAIS
Financial Corp. shall have determined in good faith that ZAIS Financial Corp.
has a bona fide business reason for such delay.

--------------------------------------------------------------------------------




          7. Liquidated Damages.

          (a) Notwithstanding any postponement of effectiveness pursuant to
Section 2(a) hereof, (i) if on or prior to the 120th calendar day following the
Closing Date, a Shelf Registration Statement has not been filed with the
Commission (and ZAIS Financial Corp. has not exercised its option under Section
2(a)(2) hereof to designate by means of an Officers’ Certificate (as defined in
the Indenture) an Automatic Shelf Registration Statement as a Shelf Registration
Statement able to be used for resales of the Registrable Securities), (ii) if
the Shelf Registration Statement is not an Automatic Shelf Registration
Statement and on or prior to the 180th calendar day following the Closing Date,
such Shelf Registration Statement is not declared effective by the Commission or
(iii) if an Automatic Shelf Registration Statement has been designated by ZAIS
Financial Corp. solely at its option and in the manner set forth in Section
2(a)(2) and on or prior to the 180th calendar day following the Closing Date,
ZAIS Financial Corp. has not prepared and filed with the Commission a supplement
to the Prospectus to cover resales of the Registrable Securities, if necessary
(each, a “Filing Default”), the Company shall be required to pay liquidated
damages on the Notes (“Liquidated Damages”), from and including the day
following such Filing Default until the earlier of (i) the date such Shelf
Registration Statement or in the case of an Automatic Shelf Registration
Statement, such supplement to the Prospectus is either so filed or so filed and
subsequently declared effective, as applicable or (ii) or (2) the time the
Effectiveness Period expires, at a rate per annum equal to an additional
one-quarter of one percent (0.25%) of the principal amount of the Notes, to and
including the 90th day following such Filing Default and one-half of one percent
(0.50%) thereof from and after the 91st day following such Filing Default.

          (b) In the event that the Shelf Registration Statement ceases to be
effective (without being succeeded immediately by an additional Shelf
Registration Statement that is filed and immediately becomes effective) or
usable other than as a result of a Suspension Period (or the Holders of
Registrable Securities are otherwise prevented or restricted by ZAIS Financial
Corp. from effecting sales pursuant thereto) (an “Effective Failure” and,
together with a Filing Default, a “Registration Default”) for more than ten
business days and ZAIS Financial Corp. does not restore effectiveness or, if
applicable, ZAIS Financial Corp. does not terminate a Suspension Period by the
30th day in any 90-day period or if suspension exceeds 90 days in any 360-day
period, then the Company shall pay Liquidated Damages at a rate per annum equal
to an additional one-quarter of one percent (0.25%) of the principal amount of
the Notes from the day following the 10th business day following the date that
such Shelf Registration Statement ceases to be effective (or the Holders of
Registrable Securities are otherwise prevented or restricted by ZAIS Financial
Corp. from effecting sales pursuant thereto) or on the 31st or 91st day, as the
case may be, in the case of a Suspension Period, for a period of 90 days, and
thereafter shall pay Liquidated Damages at a rate per annum equal to an
additional one-half of one percent (0.50%), until the earlier of (i) the time
the Shelf Registration Statement again becomes effective or the Holders of
Registrable Securities are again able to make sales under the Shelf Registration
Statement or (2) the time the Effectiveness Period expires. For the purpose of
determining an Effective Failure, days on which the Company has been obligated
to pay Liquidated Damages in accordance with the foregoing in respect of a prior
Effective Failure within the applicable period, as the case may be, shall not be
included.

--------------------------------------------------------------------------------




          (c) [Intentionally omitted].

          (d) Any amounts to be paid as Liquidated Damages pursuant to
paragraphs (a) or (b) of this Section 7 shall be paid in cash semi-annually in
arrears, with the first semi-annual payment due on the first Interest Payment
Date (as defined in the Indenture), as applicable, following the date of such
Registration Default. Such Liquidated Damages will accrue in respect of the
Notes at the rates set forth in paragraphs (a) or (b) of this Section 7, as
applicable, on the principal amount of the Notes.

          (e) The Liquidated Damages as set forth in this Section 7 shall be the
exclusive monetary remedy available to the Holders of Registrable Securities for
such Registration Default or Effective Failure. In no event shall the Company be
required to pay Liquidated Damages in excess of the applicable maximum amount of
one half of one percent (0.50%) set forth above, regardless of whether one or
multiple Registration Defaults exists.

          (f) Notwithstanding any provision in this Agreement, if a Holder
exchanges some or all of such Holder's Notes into ZFC Common Stock when there
exists a Registration Default, such Holder will not be entitled to Liquidated
Damages with respect to the Notes so exchanged. In lieu thereof, the Company
shall increase the Exchange Rate (as defined in the Indenture) by 3% for each
$1,000 principal amount of Notes exchanged; provided, however, that (i) the
foregoing adjustment shall not be applied more than once to the same $1,000
principal amount of Notes and (ii) if a Registration Default occurs after a
Holder has exchanged its Notes into ZFC Common Stock, such Holder shall not be
entitled to any Liquidated Damages or other compensation with respect to such
ZFC Common Stock. If a Note ceases to be Outstanding (whether as a result of a
Holder exercising its exchange rights or otherwise) during any period for which
Liquidated Damages are accruing, the Company will prorate the Liquidated Damages
to be paid with respect to that Note.

          8. Miscellaneous.

          (a) Other Registration Rights. ZAIS Financial Corp. may grant
registration rights that would permit any person that is a third party the right
to piggy-back on any Shelf Registration Statement.

          (b) Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if ZAIS Financial Corp. fails to perform any
of its obligations hereunder and that the Initial Purchaser and the Holders from
time to time may be irreparably harmed by any such failure, and accordingly
agree that the Initial Purchaser and such Holders, in addition to any other
remedy to which they may be entitled at law or in equity and without limiting
the remedies available to the Electing Holders under Section 7 hereof, shall be
entitled to compel specific performance of the obligations of ZAIS Financial
Corp. under this Registration Rights Agreement in accordance with the terms and
conditions of this Registration Rights Agreement, in any court of the United
States or any State thereof having jurisdiction.

--------------------------------------------------------------------------------




          (c) Amendments and Waivers. This Agreement, including this Section
8(c), may be amended, and waivers or consents to departures from the provisions
hereof may be given, only by a written instrument duly executed by ZAIS
Financial Corp. and the holders of a majority of Registrable Securities then
outstanding. Each Holder of Registrable Securities outstanding at the time of
any such amendment, waiver or consent or thereafter shall be bound by any
amendment, waiver or consent effected pursuant to this Section 8(c), whether or
not any notice, writing or marking indicating such amendment, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

          (d) Notices. Unless otherwise specified herein, all notices and other
communications provided for or permitted hereunder shall be given as provided in
the Indenture. For so long as the Notes are in Book Entry Form, and as permitted
by the DTC, all notices, reports and other documents to the Holders shall be
delivered through the facilities of the DTC by the Trustee in accordance with
their standard practices and procedures.

          (e) Parties in Interest. The parties to this Agreement intend that all
Holders of Registrable Securities shall be entitled to receive the benefits of
this Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto and any Holder from time to time of the Registrable
Securities to the aforesaid extent. In the event that any transferee of any
Holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.

          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

          (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (h) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, including, without
limitation, Section 5-1401 of the New York General Obligation Law.

          (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

          (j) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such Holder.

[signature pages follow]

--------------------------------------------------------------------------------




          Please confirm that the foregoing correctly sets forth the agreement
between the Company, ZAIS Financial Corp. and you.

Very truly yours,   ZAIS FINANCIAL CORP.       By: /s/ Michael F. Szymanski
Name: Michael Szymanski   Title: President       ZAIS FINANCIAL PARTNERS, L.P.  
By:   ZAIS Financial Corp., as its General Partner       By: /s/ Michael F.
Szymanski         Name: Michael Szymanski Title: President


[Registration Rights Agreement]

--------------------------------------------------------------------------------




The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

 

CREDIT SUISSE SECURITIES (USA) LLC

  By:           /s/ David Stolzar Name: David Stolzar   Title: Director      


[Registration Rights Agreement]

--------------------------------------------------------------------------------




Appendix A

ZAIS FINANCIAL PARTNERS, L.P.
ZAIS FINANCIAL CORP.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]

               The Depository Trust Company (“DTC”) has identified you as a DTC
Participant through which beneficial interests in the ZAIS Financial Partners,
L.P. (the “Company”) 8.0% Exchangeable Senior Notes due 2016 (the “Notes”) are
held.

               ZAIS Financial Corp. is in the process of registering the shares
of common stock, par value $0.0001 per share, of ZAIS Financial Corp. (the “ZFC
Common Stock”) under the Securities Act of 1933 for resale by the beneficial
owners thereof. In order to have their shares of ZFC Common Stock included in
the registration statement, beneficial owners must complete and return the
enclosed Notice of Registration Statement and Selling Securityholder
Questionnaire.

               It is important that beneficial owners of the Notes (and the
shares of ZFC Common Stock into which the Notes are exchangeable) receive a copy
of the enclosed materials as soon as possible as their rights to have shares of
ZFC Common Stock included in the registration statement depend upon their
returning the Notice and Questionnaire by [Deadline for response]. Please
forward a copy of the enclosed documents to each beneficial owner that holds
interests in the Notes through you. If you require more copies of the enclosed
materials or have any questions pertaining to this matter, please contact ZAIS
Financial Corp., Two Bridge Avenue, Suite 322, Red Bank, New Jersey 07701,
Attention: [       ].

--------------------------------------------------------------------------------




ZAIS FINANCIAL PARTNERS, L.P.
ZAIS FINANCIAL CORP.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

[Date]

               ZAIS Financial Corp. has filed with the United States Securities
and Exchange Commission (the “Commission”) (or otherwise designated by means of
an Officers Certificate (as defined in the Indenture) delivered to the trustee)
an effective Automatic Shelf Registration Statement previously filed with the
Commission) a registration statement on Form S-3 (the “Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), shares of ZAIS Financial Corp.
common stock, par value $0.0001 per share (the “ZFC Common Stock”), issuable
upon exchange of the 8.0% Exchangeable Senior Notes due 2016 (the “Notes”)
issued by ZAIS Financial Partners L.P., a Delaware limited partnership (the
“Company”), in accordance with the Registration Rights Agreement, dated as of
November 25, 2013 (the “Registration Rights Agreement”), among the Company, ZAIS
Financial Corp. and the initial purchaser named therein. A copy of the
Registration Rights Agreement is available upon request from the Company at the
address set forth herein. All capitalized terms not otherwise defined below
shall have the meanings ascribed thereto in the Registration Rights Agreement.

               In order to have Registrable Securities included in the Shelf
Registration Statement (or, if applicable, a supplement or amendment thereto),
this Notice of Registration Statement and Selling Securityholder Questionnaire
(“Notice and Questionnaire”) must be completed, executed and delivered to ZAIS
Financial Corp. at the address set forth herein for receipt ON OR
BEFORE                . Beneficial owners of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf Registration Statement and
(ii) may not use the Prospectus forming a part thereof for resales of
Registrable Securities.

               Certain legal consequences arise from being named as a selling
securityholder in the Shelf Registration Statement and related Prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Shelf Registration
Statement and related Prospectus.

               The term “Registrable Securities” is defined in the Registration
Rights Agreement to mean all shares of ZFC Common Stock issuable upon exchange
of the Notes; provided, however, that a security ceases to be a Registrable
Security when it is no longer a Restricted Security.

               The term “Restricted Security” is defined in the Registration
Rights Agreement to mean any share of ZFC Common Stock issuable upon exchange of
the Notes except any such share of ZFC Common Stock which (i) has been
effectively registered under the Securities Act and sold in a manner
contemplated by the Shelf Registration Statement, (ii) has been transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or are transferable pursuant to Rule 144 (or any successor provision
thereto), or (iii) has otherwise been transferred and a new share of ZFC Common
Stock not subject to transfer restrictions under the Securities Act has been
delivered by or on behalf of ZAIS Financial Corp. in accordance with the
Indenture.

--------------------------------------------------------------------------------




ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement
regarding the obligation to indemnify and hold harmless certain persons as set
forth therein, as if the undersigned Selling Securityholder were an original
party thereto.

               Upon any sale of Registrable Securities pursuant to the Shelf
Registration Statement, the Selling Securityholder will be required to deliver
to ZAIS Financial Corp. the Notice of Transfer (completed and signed) set forth
in Exhibit 1 to this Notice and Questionnaire.

               The Selling Securityholder hereby provides the following
information to ZAIS Financial Corp. and represents and warrants that such
information is accurate and complete:

--------------------------------------------------------------------------------




QUESTIONNAIRE

(1)

(a)

Full Legal Name of Selling Securityholder:

                              (b) Full Legal Name of Registered Holder (if not
the same as in (a) above) of Registrable Securities Listed in Item (3) Below:  
              (c) Full Legal Name of DTC Participant (if applicable and if not
the same as (b) above) Through Which Registrable Securities Listed in Item (3)
Below are Held:               (2)         Address for Notices to Selling
Securityholder:


                   Telephone: Fax: Contact Person: 


(3)   Beneficial Ownership of Securities:                 Except as set forth
below in this Item (3), the undersigned Selling Securityholder does not
beneficially own any Registrable Securities.


      (a) Principal amount of Notes beneficially owned:             

              CUSIP No(s). of such Notes:   


              Number of shares of ZFC Common Stock (if any) issued upon
exchange, repurchase or redemption of Notes:   


      (b) Number of shares of Registrable Securities which the undersigned
wishes to be included in the Shelf Registration Statement:           



              CUSIP No(s). of such Registrable Securities to be included in the
Shelf Registration Statement:   



(4) Beneficial Ownership of Other Securities of ZAIS Financial Corp.:      
          Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any shares of ZFC
Common Stock or any other securities of ZAIS Financial Corp. (or securities of
the Company that are convertible or exchangeable for securities of ZAIS
Financial Corp.), other than the Notes and shares of ZFC Common Stock listed
above in Item (3).   State any exceptions here:


--------------------------------------------------------------------------------




(5) Relationships with the Company or ZAIS Financial Corp.:              Except
as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company or ZAIS Financial Corp. (or their predecessors or affiliates) during the
past three years.   State any exceptions here:   (6) Plan of Distribution:  
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
  State any exceptions here:

ACKNOWLEDGEMENTS

               Note: In no event may such method(s) of distribution take the
form of an underwritten offering of the Registrable Securities without the prior
agreement of ZAIS Financial Corp.

               By signing below, the Selling Securityholder acknowledges that it
understands its obligation to comply, and agrees that it will comply, with the
prospectus delivery and other provisions of the Securities Act and the Exchange
Act and the rules and regulations thereunder, particularly Regulation M.

               In the event that the Selling Securityholder transfers all or any
portion of the Registrable Securities listed in Item (3) above after the date on
which such information is provided to ZAIS Financial Corp., the Selling
Securityholder agrees to notify the transferee(s) at the time of the transfer of
its rights and obligations under this Notice and Questionnaire and the
Registration Rights Agreement.

               By signing below, the Selling Securityholder consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in the Shelf
Registration Statement and related Prospectus. The Selling Securityholder
understands that such information will be relied upon by ZAIS Financial Corp. in
connection with the preparation of the Shelf Registration Statement and related
Prospectus.

--------------------------------------------------------------------------------




               In accordance with the Selling Securityholder’s obligation under
Section 3(a) of the Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify ZAIS Financial Corp. of any
inaccuracies or changes in the information provided herein which may occur
subsequent to the date hereof at any time while the Shelf Registration Statement
remains in effect. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand-delivery, first-class mail, or air
courier guaranteeing overnight delivery as follows:



          

(i)

To the Company or ZAIS Financial Corp.:

                    (ii) With a copy to:           



               Once this Notice and Questionnaire is executed by the Selling
Securityholder and received by ZAIS Financial Corp., the terms of this Notice
and Questionnaire, and the representations and warranties contained herein,
shall be binding on, shall inure to the benefit of and shall be enforceable by
the respective successors, heirs, personal representatives, and assigns of ZAIS
Financial Corp. and the Selling Securityholder (with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above). This Agreement shall be governed in all respects by the laws of the
State of New York.

--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, the undersigned, by authority duly given, has
caused this Notice and Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

Dated:    


                     Selling Securityholder   (Print/type full legal name of
beneficial owner of Registrable Securities)


               By:     Name:  Title:


PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO
THE SELLING STOCKHOLDER'S ZAIS CLIENT RELATIONS REPRESENTATIVE:

ZAIS Financial Corp.
Two Bridge Avenue, Suite 322
Red Bank, New Jersey 07701-1106
(732) 978-9722
Attention: [              ]

--------------------------------------------------------------------------------




Exhibit 1
to Appendix A

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

ZAIS Financial Corp.
ZAIS Financial Partners, L.P.
Two Bridge Avenue
Suite 322
Red Bank, New Jersey 07701
Attention: [          ]

U.S. Bank National Association, as Trustee
[ADDRESS]
Attention:[          ]

               Re:        ZAIS Financial Partners, L.P. (the “Company”) ZAIS
Financial Corp. 8.0% Exchangeable Senior Notes due 2016 (the “Notes”)


Dear Sirs:

               Please be advised that                          has transferred
     shares of ZAIS Financial Corp.’s common stock, issued upon exchange,
repurchase or redemption of Notes, pursuant to an effective Registration
Statement on Form       (File No. 333-     ) filed by ZAIS Financial Corp.

               We hereby certify that the prospectus delivery requirements, if
any, of the Securities Act of 1933, as amended, have been satisfied with respect
to the transfer described above and that the above-named beneficial owner of the
ZAIS Financial Corp. common stock is named as a selling securityholder in the
Prospectus dated [date], or in amendments or supplements thereto, and that the
number of shares of ZAIS Financial Corp. common stock transferred are [a portion
of] the shares of ZAIS Financial Corp. common stock listed in such Prospectus as
amended or supplemented opposite such owner’s name.

Dated:

Very truly yours,       (Name)   By:           (Authorized Signature)


--------------------------------------------------------------------------------